DETAILED ACTION
Applicants’ filing of January 7, 2022, in response to the action mailed October 7, 2021, is acknowledged.  It is acknowledged that claims 2, 8-15, and 17-19 are cancelled, claims 1, 3-4, 16, and 20 have been amended, and no claims have been added.  Claims 1, 3 – 7, 16, and 20 are pending.  
The elected invention is directed to the polypeptide of SEQ ID NO: 17, said polypeptide having the functional properties of being more effective at cleaving human IgG than IdeZ [SEQ ID NO:  4], as effective at cleaving human IgG as IdeS [SEQ ID NO:  2 with N-terminal methionine and C-terminal His tag], no more than 85% of the immunogenicity as IdeS, less immunogenic than IdeZ and IdeS/Z, at least 2.0 fold more effective than IdeZ at cleaving human IgG. It is noted that SEQ ID NO: 17 has 97% identity with SEQ ID NO: 4, is lacking amino acids 1 – 20, 30-31, and 37 and has substitutions at positions 36 and 38-39, 104, and 192 of SEQ ID NO:  4.  These modification correspond to deletion of 1-54, 64-65, and 71 and substitutions at positions 70, 71-72, 138, and 226 of SEQ ID NO:  3.  
Claim 1, 3 – 7, 16, and 20 in part, as encompassing the elected variant, are examined.
Effective Filing Date
The effective filing date granted for claims 1, 3, 5-7, 16, and 20 is February 12, 2015, the filing date of UK 1502 305.4, which disclosed the recited subject matter.  The effective filing date granted for claim 4 is February 12, 2016, the filing date of PCT/EP2016/053054.  As stated in the prior action the effective filing date for claim 4 is based on applicants’ statement on the record that SEQ ID NO: 6-25 in PCT/EP2016/053054 are identical to SEQ ID NO: 6-25 herein.
Regarding the granting of effective filing date for claim 4, applicants state (p6) that ‘SEQ ID NOs: 6-16 and 21-25 in claim 4 correspond to SEQ ID NOs: 6-21 from priority application GB 1502305.4’.  This statement is not persuasive.  Claim 4 is not limited to SEQ ID NO:  6-16 and 21-25 herein, the claim recites SEQ ID NO:  6 to 20.

AIA -First Inventor to File Status
Based on the effective filing dates of February 12, 2015 and February 12, 2016, the present application is being examined under the AIA , first to file provisions.
Claim Objections
For claim 20, the term ‘, respectively’ should be deleted.
For claim 20, the phrase ‘sequence identity to SEQ ID NO: 4 is measured over a region of contiguous amino acids in SEQ ID NO: 4 which does not include the contiguous sequence DDYQRNATEA Y AKEVPHQIT’ would be more clearly stated as ‘sequence identity to SEQ ID NO: 4 is measured over residues 21-315’.  
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3 – 7, 16, and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
 Claims 1 and 20 recite the broad limitation ‘deleted … residues at the N terminus of SEO ID NO: 4 comprising the contiguous sequence DDYQRNATEA YAKEVPHQIT’ (emphasis herein), and the claim also recites ‘deleted in its entirety the first twenty residues at the N terminus of SEO ID NO: 4’ which is the narrower statement of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired (MPEP § 2173.05(c)).  In the present instance, claims 1 and 20 are considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For 
Claim 3 recites ‘variant of the sequence of SEQ ID NO: 4 is at least 95% identical to SEQ ID NO: 4’ and also recites ‘‘variant is at least 95% identical to …SEQ ID NO: 5’.  Since SEQ ID NO:  5 has only 80% identity with SEQ ID NO:  4, no variant having at least 95% identity with SEQ ID NO:  5 will have at least 95% identity with SEQ ID NO:  4. The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that the phrase ‘variant of the sequence of SEQ ID NO: 4 is at least 95% identical to SEQ ID NO: 4 or 5’ is meant to be ‘variant of the sequence of SEQ ID NO: 4 is at least 95% identical to SEQ ID NO: 4‘.
 Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - Improper Markush Grouping
Rejection of claims 1, 3 – 7, 16, and 20 under the judicially approved “improper Markush grouping” doctrine, as explained in the prior action, is maintained.
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) In particular, the claims were considered improper because the Markush members do not share an inventive core structure mainly responsible for the common, inventive function in the claimed invention (page 7 of the Action). Specifically, the claims were considered improper because SEQ ID NO: 4, as the mature IdeZ protein, includes the amino acids recited in sections (b) and (c) but the claim also requires that the polypeptides are more effective at cleaving human IgG than IdeZ. The Action intimates that SEQ ID NO: 4 cannot be more effective at cleaving IgG than itself. 
Reply:	It is acknowledged that the amino acids and their positions recited in claim 1(b-c) cannot form a proper Markush grouping of variants having the desired functional property of ‘more effective at cleaving human IgG than IdeZ’ (SEQ ID NO:  4) because SEQ ID NO:  4 has said amino acids. 
(B) However, the claim should be considered in its entirety such that the subject matter of the wherein clauses that follow (c) are applied to the totality of (a), (b), and (c). That is, to the extent that claim 1 is considered a Markush grouping, it requires that one of elements ( 1) to ( 4) is present, each of which are not present in SEQ ID NO: 4, and therefore the claim as a whole excludes SEQ ID NO: 4. 
(B) Reply:	Based on the use of ‘or’ in claim 1 (line 24) and claim 1 (line 42), the encompassed variants are not required to share at least one specific structural limitation recited in lines 14-45 of claim 1.  Thus, said lines do not provide a basis for a common inventive structure and function. 
Regarding the claims reciting any common, inventive structure and function, also see below under 35 USC 112, written description.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1, 3– 7, 16, and 201 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
Overall, figure 6 shows that the best modifications of IdeZ, i.e. which resulted in the highest increase of efficacy in cleaving IgG2, were those found in pCART203 and pCART207. These enzymes share the modifications L64_T65del, R70T, Y71del, N72Q, N73G, with pCART207 additionally possessing the N138R modification

It is acknowledged that the variants named pCART203 and pCART207 have improved IgG-cleaving activity compared to IdeZ (pCART144; SEQ ID NO:  4).  However, the specification’s suggestion that the modifications L64_T65del, R70T, Y71del, N72Q, and N73G may be responsible for this improvement is not persuasive for the following reasons.  
The variants pCART206 and pCART210 also have said modifications2 and these variants are less effective at cleaving IgG than IdeZ (pCART144; SEQ ID NO:  4).   Thus, the skilled artisan would not conclude that that the modifications L64_T65del, R70T, Y71del, N72Q, N73G are responsible for the improved IgG-cleaving activity recited in the claims.  
Regarding the variant of SEQ ID NO:  17 (pCART217), said protein has the modifications L64_T65del, R70T, Y71del, N72Q, and N73G.  However, based on the above discussion of variants pCART206 and pCART210 having reduced activity, the skilled artisan 
Thus, of the broad genus of proteins encompassed by the claims, only two specifically identified variants of SEQ ID NO:  4 (pCART203 and pCART207) are disclosed in the specification as having the recited functional properties.  Specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of being more effective at cleaving human IgG than IdeZ (pCART144; SEQ ID NO:  4). Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that the elected protein of SEQ ID NO:  17 or any other representative species of this very large genus, beyond those disclosed that are listed above (pCART203 and pCART207), were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only two species of the very large claimed genus are disclosed and no persuasive correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
Because this is a new rejection, not based on claim amendment, the instant application is made non-final.
Allowable Subject Matter
No claims are allowable.

Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application.  This is necessary as, the published application is very often different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 /SHERIDAN SWOPE/ Primary Examiner, Art Unit 1652                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Regarding claim 4, the applications only discloses pCART203 and pCART207 (SEQ ID NO:  11 and 14) as having improved IgG-cleaving activity compared to IdeZ
        2 See the table on p44.